NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record shows various electric valves with circuit boards and body structures including a valve body with various passages and a cover body with the circuit board being in a cavity in the cover body (either alone or with the valve body).  However, none of the prior art discloses or reasonably suggests (in combination), the valve body comprises a first portion and a second portion, the second portion is located below the first portion, the valve body is fixedly connected to the cover body through the first portion, the valve body has a first flow passage, the first flow passage comprises a first open end and a second open end, and the first open end is able to be communicated with the second open end; the second portion comprises a first wall and a second wall, at least part of the first open end is located on the first wall, and at least part of the second open end is located on the second wall; the first portion comprises a first side wall and a second side wall, and the first side wall and the second side wall are located on two sides of the valve body, respectively; and the second portion further comprises a third wall, the first side wall and the third wall are located on a same side of the valve body, neither the third wall nor the first side .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC KEASEL/Primary Examiner, Art Unit 3753